UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6356


LUIS A. VELARDE,

                       Plaintiff - Appellant,

          v.

JOHN MCDONALD,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-ct-03222-D)


Submitted:   May 29, 2014                      Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Armando Velarde, Appellant Pro Se.     Peter Andrew Regulski,
Assistant  Attorney  General,   Raleigh,    North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis     Armando    Velarde       appeals    the    district      court’s

order granting John McDonald’s motion for summary judgment and

dismissing his 42 U.S.C. § 1983 (2012) civil rights action for

failure to exhaust administrative remedies.                     We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for   the   reasons    stated    by   the     district     court.       Velarde    v.

McDonald,     No.     5:12-ct-03222-D          (E.D.N.C.       Feb.     24,    2014).

We dispense    with    oral     argument      because    the    facts    and    legal

contentions    are    adequately      presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2